Judgment reversed and new trial granted, costs to abide the event, on the ground that the testimony as to statements by Mr. Mackay, in view of the evidence of his authority as defendant’s manager, raised a question of waiver for the jury; also that defendant’s return of Mr. King’s itemized statement of the expense of completion, without objection to its form, coupled with a denial of liability, waived defendant’s right afterwards to demand a more formal certificate by the architect. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.